NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IAROSLAV ZAGORODNYI,                             No.   19-73036

                Petitioner,                      Agency No. A216-627-039

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Iaroslav Zagorodnyi, a native and citizen of Ukraine, petitions for review of

the Board of Immigration Appeals (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Substantial evidence supports the agency’s denial of CAT relief because

Zagorodnyi failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Ukraine. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Zheng v. Holder,

644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too speculative).

      We reject as unsupported by the record Zagorodnyi’s contentions that the

agency ignored evidence or otherwise erred in its analysis of his CAT claim.

      Zagorodnyi’s challenge to the immigration court’s jurisdiction is foreclosed

by Karingithi v. Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019), because he

received a notice of hearing that included the time and date of the hearing.

      PETITION FOR REVIEW DENIED.




                                          2                                      19-73036